internal_revenue_service number release date index number -------------------------- -------------------------------------- --------------------------------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ---------- telephone number --------------------- refer reply to cc ita b04 plr-151713-08 date june legend taxpayer date date year purchaser subsidiary date representative dear --------------- -------------------------------------- ---------------------- ------------------- ------- -------------------------- ------------------------------------ ------------------- -------------------------- this is in reply to your letter requesting permission retroactively to revoke an election out of the installment_method pursuant to sec_453 of the internal_revenue_code and sec_15a_453-1 of the temporary income_tax regulations facts taxpayer is an s_corporation and reports its income under the accrual_method of accounting and uses the calendar_year as its taxable_year however as a result of a sale transaction the taxpayer had a short taxable_year that began on date and ended on date this ruling is requested for the short taxable_year year the shareholders of taxpayer agreed to sell all of their stock in taxpayer to purchaser purchaser created subsidiary solely for purposes of this transaction subsidiary merged into taxpayer with taxpayer as the surviving corporation the purchaser and taxpayer’s shareholders made an election under sec_338 to treat the transaction as a deemed sale of assets plr-151713-08 the sale was completed on date and the shareholders received a promissory note a right to a contingent payment and a right to a future payment tied to certain specified performance objectives all principal and interest accrued but unpaid was due and payable on date taxpayer engaged representative to prepare the final return of the taxpayer for year the s_corporation return of taxpayer reported the entire amount of gain from the deemed sale of the assets effectively electing out of the installment_method the gain was computed by including the entire amount of the promissory note in the amount_realized representative prepared the original return without the use of the installment_method because representative was unaware of the full details of the terms of the acquisition or the consideration provided by the purchaser the parties had intended to use the installment_sale_method because certain consideration was contingent and other consideration was deferred however representative filed the original return based on an incomplete and inaccurate understanding of the relevant facts as a result of a miscommunication between the parties shortly after becoming aware of the error representative filed a superseding return for year the short taxable_year and used the installment_method to report any corporate- level gain from the deemed sale of assets to guard against the possibility that the internal_revenue_service would not accept the superseding return as the original return representative requested this ruling taxpayer has represented that i the revocation of the election out of the installment_method does not have as one of its purposes the avoidance of federal income taxes and ii no taxable_year of the taxpayer or any shareholder of the taxpayer in which any payment was received is closed to assessment or collection pursuant to sec_6501 law and analysis sec_453 of the code provides that a taxpayer shall report income from an installment_sale under the installment_method sec_453 defines an installment_sale as a disposition of property for which at least one payment is to be received after the close of the taxable_year of the disposition sec_453 provides however that the installment_method will not apply to a disposition if the taxpayer elects to not have the installment_method apply to such disposition under sec_453 except as otherwise provided by regulations an election out of the installment_method with respect to a disposition may be made on or before the due_date prescribed by law including extensions for filing the taxpayer's return of tax for the taxable_year in which the disposition occurs plr-151713-08 sec_15a_453-1 of the regulations provides that an election out of the installment_method must be made in the manner prescribed by the appropriate forms for the taxpayer's return for the taxable_year of the sale a taxpayer who reports an amount_realized equal to the selling_price including the full face_amount of any installment_obligation on the tax_return filed for the taxable_year in which an installment_sale occurs will be considered to have made an effective election sec_453 provides that a taxpayer who has elected out of the installment_method may revoke that election only with the consent of the secretary sec_15a_453-1 provides that generally an election out is irrevocable an election out may be revoked only with the consent of the internal_revenue_service a revocation which is retroactive will not be permitted when one of its purposes is the avoidance of federal income taxes or when the taxable_year in which any payment was received has closed in this case taxpayer’s representative did not prepare taxpayer’s year federal_income_tax return in accordance with taxpayer’s intention to report the deemed sale of assets under the installment_method the representative inadvertently prepared the year return reporting all the gain from the deemed asset sale in that year as soon as taxpayer became aware of this oversight taxpayer filed a request for consent to revoke the election out of the installment_method the request to revoke the election does not involve hindsight or a purpose of avoiding federal income taxes conclusion accordingly based on the information submitted and the representations made taxpayer is granted permission to revoke its election out of the installment_method for the year deemed sale of assets permission to revoke the election out of the installment_method for the year deemed sale of assets is granted if the internal_revenue_service does not accept taxpayer’s superseding return taxpayer must file an amended federal_income_tax return for year and any other previously filed returns on which a portion of the gain from the sale is reportable under the installment_method a copy of this letter_ruling must be attached to each of the amended returns caveats except as expressly provided in the preceding paragraph no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied concerning taxpayer’s eligibility to use the installment_method under sec_453 and the plr-151713-08 regulations thereunder and the amount of gain on the deemed sale of assets reported on the installment_method the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination you must attach a copy of this letter to any income_tax return to which it is relevant if you file your returns electronically you may satisfy this requirement by attaching a statement to the returns that provide the date and the control number of this letter_ruling this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely donna welsh senior technician reviewer branch income_tax accounting cc
